FILED IN COURT OF APPEALS
                             IN   THE    COURT       OF   APPEALS
                                                                            12th Court ofAppeals District
                            TWELFTH DISTRICT OF               TEXAS
                                       TYLER,    TEXAS


                                                                                  TYLER TEXAS
                                                                              PAM ESTES, CLERK
                          In re JUAN        ENRIQUEZ,       Relator



              Original    Proceeding from Anderson County,                    Texas
                 369th    Judicial      District,         No.   XXX-XX-XXXX
                Honorable Bascom W.            Bentley,       III,    Presidina


              RELATOR'S    MOTION      TO   PROCEED       WITHOUT     THE   RECORD


TO    THE   HONORABLE    JUDGES   OF    SAID    COURT:


        Relator moves the Court to allow him to prosecute his

Original Petition without the record,                     averring as        follows.;



        The Relator does not           have    the    funds     to purchase     the record,

but    it would not matter if he did because the Anderson County

District Clerk has never replied to any of Relator's requests

or efforts to purchase any documents from the clerk.

                                               II.


        No litigant before this Court should have to put up with a

district clerk who does not do                 her job to the point that as a

matter of routine she violates the rules by not providing prisoner

plaintiff's with judgments entered against them.

                                              III.


        The record is already before this Court in

No.    12-15-00225-CV, Juan Enriquez v. Brad Livingston,                          and the

Court has been requested to take judicial notice of its own

records.
           WHEREFORE,     PREMISES CONSIDERED,         Relator prays that'-his

motion be granted and that he be allowed to proceed in                        this

action with the record already before this Court in

No.    12-15-00225-CV,        supra.

                                            Respectfully submitted,



                                                  n Enrique"?3 ~~7
                                               !7122
                                            TDCJ-Michael
                                            2664      FM    2054
                                            Tennessee Colony,           TX 75886

                                       Verification

           I, Juan Enriquez,      declare under penalty of perjury,                that

the foregoing statements in the above motion are true and

correct.         Executed   on   December   8,    2015.



                                                 an   Enriqjj.ez

                                 Certificate     of   Service

           I, Juan Enriquez,      certify that a correct copy of the above

motion was served by placing same in the United States mail,

postage prepaid, on December 8, 2015, addressed to Bascom W.

Bentley III, Judge,           369th District Court,            500 N.   Church Street,

Palestine,        TX 75801 and Brianna Webb,               Assistant Attorney General,

P.    0.   Box   12548,   Austin,   TX 78711.